Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	Applicant’s preliminary Amendment filed 05/07/2020 is entered. Claims 1-20 are canceled and new claims 21-40 are filed. Claims 21-40 are pending for examination. 

Continuation
2.	This application filed 05/07/2020  is a continuation of  15547528, filed 07/31/2017 ,now U.S. Patent #10657581, 15547528 is a national stage entry of  PCT/CN2016/072837 ,  International Filing Date: 01/29/2016  claims foreign priority to  201510053500.6 , filed 02/02/2015  claims foreign priority to  201510065334.1, filed 02/06/2015 claims foreign priority to  201510075815.0 , filed 02/12/2015  claims foreign priority to  201510149155.6 , filed 03/31/2015  claims foreign priority to  201510174117.6 , filed 04/13/2015  claims foreign priority to  201510207953.X , filed 04/28/2015  claims foreign priority to  201510633919.9 , filed 09/29/2015  claims foreign priority to  201610035351.5 , filed 01/19/2016. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 10657581, hereinafter patent ‘581.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concept of obtaining orders from service providers, extracting order information based on the orders, obtaining service provider information, wherein each service provider is associated with a vehicle such as private taxi driver of Uber or Lyft, etc., obtaining features of service providers such as name of the service provider[driver], his vehicle, his vehicle registration number and a photograph, and sending out at least one of the orders to at least one of the service providers based on the order information and the features of the service providers. A comparison below of the claims 21-22 of the instant Application and claim 1 of Patent’ 581 shows that the limitations of claims 21-22, of the instant Application are almost contained in claim 1 of the Patent’581:

Claim 1 of Patent ‘581:
1. A system for operating an online transportation platform to interact with service receivers and service providers through order processing, comprising: 
at least one storage medium including a set of instructions; and logic circuits connected to the at least one storage medium, wherein during operation, the logic circuits load the set of instructions and: 
obtain electronic signals from a bus, the electronic signals encoding orders from terminals of the service receivers via a network;
 extract order information based on the orders; 
extract service provider information; obtain features of the service providers using one or more trained machine learning models operating in real time on the online transportation platform, wherein each of the service providers is associated with a vehicle, the features of the service providers include characteristics of responding to orders, and the characteristics of responding to orders of each of the service providers indicate characteristics of change with time of probabilities that the service provider responds to the orders; 
determine a result as to whether the order information matches the features of the service providers or whether the features of the service providers satisfy a preset condition; rank the service providers based on the result; generate orders to be allocated; and send out, via the network, electronic signals encoding the orders to be allocated to terminals of the service providers based on the ranking.

	Claims 21-22 of the instant Application:

21. A system for operating an online transportation platform to interact
with service receivers and service providers through order processing,
comprising:
	at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to:
	obtain orders from terminals of the service receivers via a network;
	extract order information based on the orders;
	obtain service provider information of the service providers, wherein each of the service providers is associated with a vehicle;
	obtain, based on the service provider information, features of the service providers using one or more trained machine learning models operating in real time on the online transportation platform; and
	send out, via the network, at least one of the orders to at least one of terminals of the service providers based on the order information and the features of the service providers.

	22. 	The system of claim 21, wherein sending out the at least one of
the orders to the at least one of terminals of the service providers based on the
order information and the features of the service providers includes:
	determining a result as to whether the order information matches the features
of the service providers or whether the features of the service providers satisfy a
condition; ranking the service providers based on the result; sending out, via the network, the at least one of the orders to the at least one of the terminals of the service providers based on the ranking.

	On comparison it is evident that the combined limitations of claims 21-22 of the instant Application are contained in claim 21 of US Patent’581.
	The limitations of dependent claims 23, 25- 30 of the instant Application, as recited, are similar to the dependent claims 3-5, 7-10 of the patent ‘581.
	Claims 31-33, 35- 40 of the instant Application are similar to the claims 21-23, 25-30. Accordingly, claims 21-23, 25-30, as recited, are similar to the dependent claims 3-5, 7-10 of the patent ‘581.
	Further the limitations of claims 24 and 34 of the instant Application are included in claim 1 of the patent ‘ 581.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 31-40 are to a process comprising a series of steps, clams 21=30 to a system /apparatus, which are statutory (Step 1: Yes).
	Claim 21 recites:
	21. (New) A system for operating an online transportation platform to interact
with service receivers and service providers through order processing, comprising: at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to:
	obtain orders from terminals of the service receivers via a network;
	extract order information based on the orders;
	obtain service provider information of the service providers, wherein each of the service providers is associated with a vehicle;
	obtain, based on the service provider information, features of the service providers using one or more trained machine learning models operating in real time on the online transportation platform; and
send out, via the network, at least one of the orders to at least one of terminals of the service providers based on the order information and the features of the service providers.


Step 2A, prong 1 analysis: Pending claims 21-40 recite abstract idea.

In the claim 21, the highlighted steps of obtaining orders from service providers, extracting order information based on the orders, obtaining service provider information, wherein each service provider is associated with a vehicle such as private taxi driver of Uber or Lyft, etc., obtaining features of service providers such as name of the service provider[driver], his vehicle, his vehicle registration number and a photograph and ranking/feedback in terms of stars, and sending out at least one of the orders to at least one of the service providers based on the order information and the features of the service providers, which under their broadest reasonable interpretation, relate to proving commercial services based on interactions among an intermediary facilitating/arranging a car ride service for a passenger from a taxi service provider, falling into the “Certain Methods of Organizing human activity” abstract idea. Further the limitations of extracting order information based on the orders, and sending out at least one of the orders to at least one of the service providers based on the order information and the features of the service providers cover performance, under their broadest reasonable interpretation, in human mind using a pen and paper to study the orders and understand the order information, and comparing and making judgement as which service provider matches the order so that it can be sent to the service provider falling into “Mental Process” abstract idea..   Thus claim 21 recites abstract ideas falling within “Certain Methods of Organizing Human Activities’, and “Mental Process”. Claim 31 recites similar limitations as that of claim 21, therefore claim 31 is analyzed on the same basis as claim 21 and thus recites abstract ideas falling within “Certain Methods of Organizing Human Activities’, and “Mental Process”.

	Thus all pending claims 21-40 recite abstract ideas. Step 2A, prong 1 =Yes.

Step 2A Prong 2 analysis: The abstract idea is not integrated into a practical application.

Claim 21 recites the additional limitations of using generic computer components such
as a storage medium/memory including a set of instructions for order processing, and logic
circuits connected to the at least one storage medium, to implement the steps of obtaining
orders, extracting service provider information, obtaining features of service providers,
determining a result as to whether the order information matches the features of the service
providers or whether the features of the service providers satisfy a preset condition, 
and sending out the matching orders to the service providers. Use of generic computer components do not preclude the steps of obtaining orders electronically, extracting service provider information, obtaining features of service providers, determining a result as to whether the order information matches the features of the service providers or whether the features of the service providers satisfy a preset condition, and sending out the matching orders to the service  providers from being done manually as part of commercial interactions. These steps are not tied inextricably to computers or computing technology, as they can be carried out manually. The steps of obtaining and sending data elated to orders  are recited at a high level of generality [as 
 merely describes how to generally “apply” the otherwise mental process and judgements in a generic or general purpose computer environment. The computer components are recited at a high level of generality and is merely automates the extracting and determining steps.
The use of machine learning models in obtaining features of the service providers from stored/available data and receiving data in real time are recited as a passing references of the popularly well-known concepts of using machine learning concepts and receiving data in real time which have been in use well-before the Applicant’s invention, as is evident from the following references:
A; Machine learning references:
(i)	Song et al. [US2012/0150854 A1, Application# 12965864 filed 12/12/2010] teaches, “The utility and despair feature data 112 and 116, respectively, may then be used in training (machine learning) a ranking function. Training a ranker with features/machine learning is well known and is not described herein, except to note that such utility and/or despair values obtained as described herein have not heretofore been used as features, and also that the values may be used for other purposes.” [See para 0023].
(ii)	You et al. [US20120191531 A1, Application # 13381037 filed 12/27/20210] teaches using machine learning techniques are well known for predictive /probabilistic modules [see para 0037, “ Ad ranking module 504 utilizes a probabilistic model 514 to calculate the probability that the user who submitted the query will select a candidate advertisement. Probabilistic model 514 may comprise, for example, a model obtained using any of a variety of well-known machine learning techniques such as maximum entropy modeling, hierarchical Bayesian modeling, or the like. Where machine learning is employed to obtain probabilistic 
Description of Disclosure (iii)	Zhang [US 20120147189 A1, Application 12963404 filed 12/08/2010] teaches “On line 18, one or more patches are provided as output from the segmentation module 16. A feature extraction module 20 processes the patches and extracts numeric features. …. Feature extraction and selection techniques are well known to those skilled in the art of pattern recognition and machine learning” [see para 0024]
B: Real-time references:
(i)	Bilotti [US 2006/0253426 A1; Application# 11/122390 filed 5/52005] teaches that gathering data in real-time online was well-known even in 2005 well before the applicant’s invention [see para 0023, “It is quite common for enterprises to utilize an on-line system for collecting information in real-time, and an off-line system for extracting historical data to generate reports for analysis.’]
(ii)	Poltorak [US20030128135A1, Application# 10328767 filed 12/24/2002] discloses obtaining data in real time [see para 0321, “ the central processing computer 30 can obtain any of the data and/or information, described herein as being utilized in any of the herein-described processing routines, from a respective traffic control device 40, in real-time and/or otherwise’] was known in 2002 well before the Applicant’s invention, which became well-known in 2005 as is evident from the reference Bilotti, see above.
 (iii)	Gil et al. [US Patent 8055527 B1, Application# 10165515 filed 06/07/2002] teaches obtaining access to database in real-time and using the accessed data in real-time [see col.22, lines 34—41, “ The common services component 138 and business data managers component 134 may obtain real-time access to data in databases, such as LDAP (lightweight directory access protocol) database 162 and a relational database (for example, an Oracle database, as labeled in FIG. 8) 164, through the data access layer 136. The network domain 14 can then use the real-time data in the databases to control and manage the workflows 140, 142, and 144].
	In view of the provided references, it is evident that use of machine learning models and obtaining data in real-time was well-known at the time of the Applicant’s invention. Since the use 
	Thus, in combination, the elements in claim 21 do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Claim 21 is directed to the abstract idea. Since the other independent claim 31 recites similar limitations as those of claim 21, it is analyzed on the same basis as that for claim 21 and accordingly is directed to an abstract idea.
	Dependent claims 22-30 and 32-40 are mere extension of the limitations recited in independent claims 21 and 31 directed to non-functional descriptive subject matter merely providing description of the content for the limitations discussed for claim 21 and claim 31, or reciting limitations which are form of insignificant extra-solution activity and merely using generic computer devices to “apply” the abstract idea or well-known functions of the generic computer components including receiving data, transmitting data, using machine learning models and obtaining data in real-time, which do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.    
	Accordingly, all pending claims 21-40 are directed to abstract idea. Step 2A=Yes.

Step 2B analysis:
Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, and transmitting steps along with the passing reference of using machine leaning models and obtaining data in real time were considered as extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, and transmitting steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, and transmitting steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.

Step 2B=NO, the claims 21-20 do not provide an inventive concept significantly more than the abstract idea. The claims 21-40 are patent ineligible.
5.	Prior art discussion:
	The best prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations, as a whole, comprising: A processor is configured to  obtain service provider information of the service providers, wherein each of the service providers is associated with a vehicle; obtain, based on the service provider information, features of the service providers using one or more trained machine learning models operating in real time on the online transportation platform; and send out, via the network, at least one of the orders to at least one of terminals of the service providers based on the order information and the features of the service providers, in combination with the rest of the limitations of independent claims 21 and 31. Claims 22-30 depend from claim 21 and claims 32-40 depend from claim 31
	
6.	Best prior art of record:
	(i)	Lerenc et al. [US2013/0159028 A1], hereinafter Lerenc cited in the parent Application 15547528 now US patent 1065750 and IDS filed 06/02/2020, discloses (See Lerenc Fig.1) a ride scheduling system 100 comprising central device 130 [corresponds to a server 
obtain electronic signals encoding orders, and extract order information based on the orders, extract service provider information, obtain features of service providers (See Lerenc Fig.3 and paras 0024—0028. The central device including the processing system receives order parameters P [for a passenger who is seeking services for ride sharing and his received parameters correspond to a service order parameters] and parameters D from a driver who correspond to a service provider for providing ride sharing different riders and both the parameters P and D are stored in the database 160. The received parameters from the
passenger seeking service include values such as start location (pick up point), end location
(drop off point), traveling time, tolerances, and other preferences such as social compatibility
preferences (e.g., gender, age, occupation). The stored parameters of the driver as the service provider include details such as start location, end location, traveling time, detour time, and other preferences such as social compatibility preferences (e.g., gender, age, and occupation). The detour time, for example, may represent the time the driver is willing to prolong his journey in order to pick up and drop off passengers. The parameters P of the passenger [corresponds to the parameters of an order for ridesharing] and the parameters D of the driver [corresponds to the parameters of the service provider] are extracted from the database 160 to analyze and match their requirements]. Lerenc further teaches determining a result as to whether the order information matches the features of the service providers or whether the features of the service providers satisfy a preset condition [See Lerenc paragraphs 0029-0030 and Fig.3). If the order information from the Passenger matches and are satisfied with the parameters of the driver [the service provider] a result to let the passenger rideshare with the driver [see paragraph 0029] and if the parameters do not match the passenger [corresponds to the user ordering the 
 (ii)	CN103218769A cited in the IDS filed 06/02/2020 [see full machine translation attached as indicated in Form 892] discloses a taxi order allocation method, and specifically discloses (see the description, paragraphs [0004] - [0019] and [0051], acquiring, from a new order in an order database, latitude and longitude information about a pick-up point and a drop-off point of a taxi taker, i.e. an order initiator, by taking the geographical location of the pick-up point as a point of origin, by means of geographical location information provided by each vehicle device of a taxi, searching in a vehicle real-time location database for all taxies with a straight line distance from this point that are within a pre-set value, and at least sending partial order information to these taxies, judging the number of vehicles satisfying the condition S503, then calculating the distances between current locations of m vehicles and the pick-up point A, and performing sorting according to an ascending order of time S505, and selecting a taxi in sequence S506.
(iii) Roy [US20150278892 A1, cited in the parent Application 15547528 now US patent 1065750] in the field of methods and systems relating to immediate service delivery discloses receiving response relating to a service provider's ability to fulfil the time sensitive requirement [see para 0013], a user may not get a response from service providers that meets the requirement of the time for reply [see para0040], and monitoring algorithms for determining failure by an operator to fulfill a target completion of rate of express service calls.

The above cited three references do not teach specifically the limitations in claims 21 and 31 comprising that each of the service providers is associated with a vehicle, obtaining, based on the service provider information, features of the service providers using one or more trained machine learning models operating in real time on the online transportation platform, and sending out, via the network, at least one of the orders to at least one of terminals of the service providers based on the order information and the features of the service providers.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Yap et al. [US 20110225269 A1; see para 0017] discloses a control module 110, upon receiving a request from a user  for a preferred provider, compares the preference information with the source data to identify available taxis belonging to the preferred taxi service provider, which are within the radius 185. Other preference information, such as traveling route or vehicle type, is also implementable. Alternatively, in the absence of the criteria data, the control module 110 compares the current location 180 of the user with the source data to identify the nearest available taxi 192 to the current location 180 of the user. 
	(ii)	DIRAC et al. [US 20150379427 A1; see para 0524] discloses identifying a set of candidate feature processing transformations to derive a first set of processed variables from one or more input variables of the specified data set, wherein at least a subset of the first set of processed variables is used to train a machine learning model to predict the one or more target variables, determine (a) a quality estimate indicative of an effect, on the particular prediction quality metric, of implementing the particular candidate feature processing transformation, and (b) a cost estimate indicative of an effect, on a particular run-time performance metric 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625